                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF MISSOURI

                            ORDER SETTING TRIAL DOCKET
                        BEGINNING MONDAY, SEPTEMBER 14, 2020
                                (TWO-WEEK DOCKET)



The cases on the attached docket will be tried in order. The parties shall stay in touch with the
courtroom deputy, Renea Matthes Mitra (telephone number: (816) 512-5689), to determine when
their case will be reached for trial. If the Court is unable to try the cases set on this docket in the
time allotted, the remaining cases will be rescheduled.



                                                       s/ Nanette K. Laughrey
                                                       NANETTE K. LAUGHREY
                                                       United States District Judge

Dated: July 22, 2020
Jefferson City, Missouri




          Case 2:19-cv-04176-NKL Document 42 Filed 07/22/20 Page 1 of 2
                                 TRIAL DOCKET
                            COMMENCING AUGUST 19, 2019

Case No.    Style of Case                                        Jury or Non-Jury

19-4124     Campbell v. Lake Regional Medical management, Inc.   Jury

19-4176     Steinbach v. Maxion Wheels Sedalia LLC               Jury




          Case 2:19-cv-04176-NKL Document 42 Filed 07/22/20 Page 2 of 2
